Citation Nr: 0832645	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for hyperhidrosis.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for Raynaud's disease.

8.  Entitlement to service connection for a vascular 
disorder, claimed as collagen vascular disease.

9.  Entitlement to service connection for a dermatofibrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1974 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2003, a hearing was held before a Veterans Law 
Judge who is no longer employed at the Board.  A copy of the 
transcript of that hearing is of record.  In March 2008, the 
veteran submitted a letter which requested an additional 
hearing.  In April 2008, the Board sent the veteran a letter 
to clarify what type of hearing she was requesting.  This 
letter indicated that if the veteran did not respond in 30 
days, it would be assumed that she did not desire an 
additional hearing.  The veteran did not respond.  
Accordingly, the Board concludes at this juncture that the 
veteran does not desire any additional hearing on her appeal.  

The July 2004 Board decision reopened some of the veteran's 
claims for service connection, but specifically did not 
reopen the claims for service connection for the issues of 
service connection for:  Raynaud's disease, a vascular 
disorder, and dermatofibrosis.  Review of the claims file 
reveals a large volume of service medical records contained 
in volume one.  There is no date stamp on any of these 
records to determine when the were received and made part of 
the claims file.  However, review of all of the adjudication 
actions by the RO which are of record does not indicate that 
these records have been considered.  Specifically, there are 
RO rating actions which indicate no evidence of claimed 
disabilities during service; yet these records clearly show 
evidence of treatment for the disabilities while the veteran 
was in service.  Accordingly, the Board must conclude that 
these service medical records were made part of the record at 
some point after the June 2000 RO rating decision which 
initially denied service connection.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim. 38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  Accordingly, the Board has rephrased the 
issues related to Raynaud's disease, a vascular disorder, and 
dermatofibrosis as involving service connection because these 
issues do not need to be reopened, as the RO must reconsider 
these claims.  

The case was previously before the Board in July 2004, when 
many of the issues were reopened, and all issues were 
remanded for additional development.  The Board now proceeds 
with its review of the appeal with respect to the issue of 
entitlement to service connection for bronchitis.  

The issues remaining on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no post-service medical evidence of chronic 
bronchitis that is related to the veteran's active military 
service.  


CONCLUSION OF LAW

Bronchitis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in letters dated April 2003, 
January 2004, July 2004, and September 2004.  Although these 
were not was prior to the initial adjudication of her claims, 
these issues were readjudicated in an October 2007 
Supplemental Statement of the Case.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this notice.  Specifically, the veteran has not been provided 
the notice with respect to the elements of degree of 
disability and effective date.  However, the veteran is not 
prejudiced by a lack of notice of these two elements since 
the claim for service connection for bronchitis is being 
denied.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
her claim and a VA Compensation and Pension examination has 
been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  her 
contentions and hearing testimony, service medical records, 
private medical records, service department medical records 
for medical treatment provided after separation from active 
service, VA outpatient treatment records, and a VA 
examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for bronchitis.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The development of medical evidence in the present case has 
been difficult.  The veteran served on active duty from 
October 1974 to July 1983.  After she separated from service, 
she was employed as a civilian by the Department of the Army 
at an overseas position in Germany.  As such, she received 
treatment as a civilian at service department medical 
facilities with herself as her "sponsor."  Also, the 
veteran has been married multiple times resulting in 4 
different surnames over the years.  Some of her husbands were 
also in the military, and she therefore received medical 
treatment from service department medical facilities as a 
military dependent with her husband's name being listed as 
the "sponsor."  

VA has made multiple requests to obtain the veteran's service 
medical records for her active duty time, along with her 
post-service medical treatment at service department medical 
facilities.  Although, not completely successful, VA has 
received a large volume of service medical records along with 
post-service treatment records.  The Board does not believe 
that additional requests will yield any additional records.

At the December 2003 hearing, the veteran testified that she 
was diagnosed with bronchitis during active service and that 
she has continued to have the disability until the present.  
The veteran's service medical records for the period from 
1979 to 1983 have been obtained.  These records reflect that 
the veteran was diagnosed as having bronchitis on one 
occasion in May 1982.

Post-service medical treatment records have been obtained.  
They date from approximately October 1983 to the present and 
are from a variety of sources including service department 
medical facilities, VA medical facilities, and private 
medical facilities.  Review of all of this evidence does not 
show treatment for chronic bronchitis.  Rather, these records 
show treatment for sinusitis, rhinitis, and asthma as noted 
for example in private medical treatment records dated March 
2006.  To date, it does not appear that the veteran has filed 
a claim for service connection for any of these disabilities.  
If it is her intent to file such a claim, she should do so 
with the Regional Office.

In April 2007, a VA Compensation and Pension examination of 
the veteran was conducted.  She reported being treated for 
bronchitis during service until the present.  She also 
indicated that much of her complaints of bronchitis, were 
really for unspecified chest pain, and the Board does note 
that the medical records obtained do show evaluation for 
unspecified chest pain without ultimate resolution of the 
diagnosis.  She also indicated current treatment at a service 
department medical facility for a diagnosis of asthma, and 
the examining physician noted an entry of a history of 
chronic bronchitis in the veteran's recent VA medical 
records.  After full examination, including pulmonary 
function testing, the diagnosis was "Asthma controlled with 
medication.  No bronchitis found on examination."  The 
examiner's medical opinion was that any post-service 
diagnosis of bronchitis was not related to service.  

The preponderance of the evidence is against the veteran's 
claim for service connection.  Simply put, there is no 
evidence of any current diagnosis of chronic bronchitis.  
Moreover, there is no medical evidence linking any current 
lower respiratory disorder, diagnosed as bronchitis, to the 
veteran's active military service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Accordingly, service connection must be denied.  

With respect to the VA examination that was provided, the 
Board notes that "once the Secretary undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided."  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In this case, the examiner 
noted that there were no diagnoses of bronchitis in service, 
although one was specifically made in May 1982.  The Board 
determines, however, that another examination or an addendum 
from the original examiner is not necessary in light of the 
fact that medical records dated during the pendency of the 
claim do not show treatment for or a diagnosis of chronic 
bronchitis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bronchitis is denied.  


REMAND

VA Compensation and Pension examinations have not been 
conducted with respect to the veteran's claims for service 
connection which remain on appeal.  Review of the service 
medical records obtained indicate diagnoses of the disorders 
claimed during service.  Accordingly VA examination is 
necessary.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  On remand, the veteran should 
be requested to provide information concerning whether she 
has been treated for the claimed conditions by VA since 
February 2003 (and if so at which facilities) and from any 
other facilities, to include but not limited to Fort Benning 
(the Board notes that records are of record from that 
facility that are dated up to July 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where she had been treated for her 
claimed disabilities.  Specifically, 
which VA medical facilities has she been 
treated at since February 2003, and which 
service department medical facilities has 
she been treated at subsequent to 
service, to include any treatment at Fort 
Benning since July 2006.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.   

2.  The veteran should be accorded the 
appropriate examination for foot 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the foot disorders found 
to be present.  The examiner should 
specifically state whether any disability 
manifested by swelling is present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records and indicate if any current foot 
disability, is at least as likely as not 
(a probability of 50 percent or greater) 
related to, or caused by, any of the foot 
disorders noted during active service?  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner's attention is 
directed to the service treatment records 
which reflect diagnoses of swelling of the 
legs and feet, hyperhidrosis, and 
Raynaud's phenomenon.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded the 
appropriate examination for skin 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the skin disorders found 
to be present.  Specifically, does the 
veteran currently have a diagnosis of 
hyperhidrosis and/or dermatofibrosis?  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service 

medical records and indicate if any 
current skin disorder is at least as 
likely as not (a probability of 50 percent 
or greater) related to, or caused by, the 
hyperhidrosis and/or dermatofibrosis 
diagnosed during service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
the headaches disorders found to be 
present.  Specifically, if possible, 
indicate an exact diagnosis of the 
veteran's current headache disorder.  Are 
the veteran's headaches properly diagnosed 
as migraine, sinus, psychophysiologic, 
etc., in nature?  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
veteran's service medical records and 
indicate if any headache disorder is at 
least as likely as not related to, or 
caused by, or a continuation of the 
headaches or meningitis treated during 
service?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate examination for vascular 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of all hypertension and 
vascular disorders found to be present.  
Specifically, does the veteran currently 
have a diagnosis of Raynaud's disease 
and/or collagen vascular disease?  Is the 
veteran's current diagnosis of 
hypertension related to either of these 
two disorders?  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate if any 
current vascular disorder, to include any 
diagnosed collagen vascular disease and 
Raynaud's disease, is at least as likely 
as not related to, or caused by, the 
Raynaud's disease and/or swelling of the 
veteran's extremities noted in the service 
medical records?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

6.  The veteran should be accorded the 
appropriate examination for back 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of all back disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate if any 
current back disorder is at least as 
likely as not related to the veteran's 
active military service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

7.  The veteran should be accorded a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric disorders found to be present.  
Specifically, does the veteran currently 
have a diagnosis of any psychiatric 
disorder?  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records and indicate if any 
current psychiatric disorder is at least 
as likely as not related the depression 
noted in service in November 1982, the 
psychological component of the veterans 
headache disorder noted during service, or 
any other incident of service?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

8.  Following the above, readjudicate the 
veteran's claims for service connection.  
Specifically, review all issues for 
service connection on a de novo basis 
with full consideration to the service 
medical records of record.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and her 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


